Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Note: The amendment of April 10th 2020, has been considered.
Claims 8, 10, 11, 12, 14, 16 and 17-19 have been amended.
Claims 1-7, 9 and 15 were cancelled.
Claims 21-24 were added.
Claims 8, 10, 12-14 and 16-24 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, 12-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al., (FR 2673359 A1 – Machine translated). Evidenced by NPL “Whey Processing” (from “Dairy Processing Handbook” available online at https://dairyprocessinghandbook.tetrapak.com/chapter/whey-processing in 2015).

Regarding claim 8, 10, 11, 14, 16 and 17: Matsuoka discloses a method of preparing a composition with high α-lactalbumin content by adding to whey potassium carbonate in order to adjust the pH between 6 to 9 and adjusting the Ca and/or Mg content of the whey to 0.6-2.0g/Kg (i.e., 0.06%-0.2%) by adding ca and/or Mg (i.e., light metal) (see Matsuoka claims 1 and 3; page 3, second paragraph). Matsuoka also discloses of ultrafiltration the precipitate with membranes having molecular weight cutoff threshold of 50,000 daltons or more (see Matsuoka claim 7) followed by ultrafiltration with membranes having molecular weight cutoff threshold of 50,000 daltons or less (see Matsuoka claim 11). Since the molecular threshold of the membranes in the claims overlap or lie inside the molecular threshold of the membranes in Matsuoka, a prima facie case of obviousness exists (see MPEP §2144.05).  
As to the carbonate ion content recited in the claims: Matsuoka discloses a method of preparing a composition with high α-lactalbumin content by adding to whey potassium carbonate in order to adjust the pH between 6 to 9 (see Matsuoka claims 1 and 3; page 3, second paragraph). While Matsuoka fails to disclose the content of carbonate added, it would have been obvious to a skilled artisan to adjust the amount of carbonate in order to attain a pH between 6 to 9, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the whey protein content recited in the claims: Matsuoka discloses a method of preparing a composition with high α-lactalbumin content by precipitating whey. Given the fact whey is known to comprise 0.6wt% protein (see dairyprocessinghandbook page 2), Matsuoka meets the claimed limitations.
As to the presence of β-lactalbumin in the filtered precipitate recited in the claims: Matsuoka fails to disclose the presence of β-lactalbumin in the filtered precipitate (i.e., permeate); However, given the fact that Matsuoka discloses precipitating whey with the same constituents at similar amounts, it is examiner’s position that  β-lactalbumin is necessarily present in the permeate. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). 
Regarding claims 12, 13, 18-20: Matsuoka discloses of precipitating at temperatures between 40-60ºC, drying and removal of Ca/Mg (i.e., desalination) (see Matsuoka claims 1, 9 and 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792